Citation Nr: 1143002	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from June 1970 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim to reopen service connection for posttraumatic stress disorder with chronic major depression.  The Board has recharacterized the issue in the case caption, above, to reflect the broader nature of a mental disorder claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For the reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for schizoaffective disorder, claimed as posttraumatic stress disorder, was last finally denied in an August 2003 rating decision. 

2.  Evidence received since the August 2003 rating decision regarding the claim for service connection for a mental disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for a mental condition was originally denied by way of a December 1990 rating decision.  The Veteran perfected an appeal and the Board, by way of an October 1991 decision, also denied the claim.  There was no timely appeal and the Board's October 1991 denial is final.  See 38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2011).  In January 2003, the Veteran attempted to reopen the claim by submitting a statement in which he claimed that service connection is warranted for posttraumatic stress disorder (PTSD).  In a May 2003 rating decision, the RO denied service connection for schizoaffective disorder, claimed as PTSD.  The Veteran did not appeal that decision, so it also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  The Veteran filed this claim to reopen in May 2006. New and material evidence is required to reopen the claim. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

While the RO in this case reopened the Veteran's claim and considered it on a 
de novo basis, the Board is not bound by that determination and is, in fact, required to conduct an independent new and material evidence analysis in claims involving final rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection for schizoaffective disorder, claimed as PTSD, was denied in the August 2003 rating decision because there was no medical evidence establishing that the Veteran had a current mental disorder that was first present while on active duty.  The evidence considered at the time of the August 2003 rating decision included service treatment records and service personnel records, his Social Security Administration file, post-service VA outpatient records, and records dating between 1998 and 2003 from Dr. Stroupe.  These records show treatment related to depression and including visual and audio hallucinations.  The private treatment records show a varying diagnosis between major depression with psychosis, and schizoaffective disorder.  The records in the claims folder at this time do not suggest a nexus between the then current mental disorder and the Veteran's active service.

The evidence received since the August 2003 rating decision includes the April 2006 and August 2007 statements from Dr. Hoeper, a private psychiatrist; VA outpatient mental health treatment records dating between October 2007 and May 2009; and, three lay statements from the Veteran's siblings. 

Of particular importance within the records received by VA since the August 2003 decision are the reports of Dr. Hoeper.  In both reports, Dr. Hoeper diagnosed the Veteran has having PTSD and major depression, and it was noted that the Veteran began having nightmares, panic attacks and night sweats in 1971, which was within the Veteran's period of active service.  In both reports, the physician described the Veteran's mental disorder as related to his active service.

Also, the Veteran's siblings each submitted statements in August 2009 in which they recalled their brother as an active, healthy young person prior to entering the Army, but noticing that following service he was involved with criminal charges, married several times, and unable to hold a job.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

In light of the above, the Board finds the evidence submitted into the record since August 2003 is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran has a current mental disorder that is related to his period of active service.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  

A review of the claims folder reveals that the Veteran's claim includes the contention that he was harassed and sexually assaulted in active service.  The Board notes that VCAA notice pertaining to claims for PTSD based on sexual assault has not been provided during the course of this claim.  Such corrective notice must be provided on remand.  

The Board also notes that the Veteran has provided vague information concerning his claimed assault, stating that he was "forced" to use drugs and alcohol, "jump[ed] on and forced to go off post and have sex with hookers, and was sexually assaulted."  However, no specific details were provided sufficient to permit attempts at verification or to properly assess the credibility of the statements.  Indeed, while the Veteran had multiple disciplinary problems throughout his service, at no point did he indicate that his offenses were the result of him being "forced" against his will, nor did he mention harassment or assaults by fellow soldiers.  In addition, in April 2002, prior to his first claim for PTSD, the Veteran reported a history of sexual abuse as a child, from age nine through high school.  There was no mention of military sexual trauma at that time.  However, shortly before filing his claim for PTSD in December 2002, he then mentioned military sexual trauma. 

An October 2009 VA outpatient report notes the Veteran reporting nightmares and flashbacks about being beaten by German police during service.  While the service records do reflect that he was hit by German police, the Veteran did not mention the circumstances surrounding such action.  Specifically, the Veteran and his friends were harassing women in a bar and were escorted from the bar.  They subsequently returned with a gas pistol and ended up in an altercation wherein a bar employee and a plain clothes officer were shot with the gas pistol, the Veteran attempted to flee in a car dragging a uniformed police officer, crashed the car, and continued to resist arrest following the crash.  Nightsticks were used to subdue the Veteran.  A December 1990 Administration Decision by the RO determined that any injuries resulting from that incident were not in the line of duty and were the result of the Veteran's willful misconduct.  Thus, any disability arising from this incident cannot be service connected. 

Moreover, the Veteran has, throughout the years, shown a pattern of providing inaccurate or incomplete information, which raises a serious question as to the reliability and credibility of information he provides.  When appealing his original claim in April 1991, he reported that his claimed head and eye injuries occurred because he was beaten up in a bar.  He claimed the bar patrons beat him up due to his race, that it took a while for the police to show up and that he continued to be beaten even after the police showed up.  The investigation completed by the military shows this proclamation by the Veteran is completely false.  He and his friend were the instigators, his friend shot someone in the face with a gas pistol, and he was injured while resisting arrest.  His service records also reflect his attempts to manipulate the system, complaining of painful feet to avoid physical training but then being observed playing softball that day.  

A review of the service personnel and service treatment records reveal that the Veteran entered service without any notation of mental illness, but in July 1971, he made an appointment in the mental health clinic due to symptoms including depression, insomnia and headaches due to worry about his mother's health and his adjustment to the military environment.  He did not report for the appointment.  His June 1971 periodic examination also made note of tension headaches.  In 1974 he was referred for a mental health evaluation due to his frequent misconduct.  An August 1974 evaluation determined there was no significant mental illness.  

The earliest post-service records are dated in 1990, and show alcohol and drug abuse.  Varying diagnoses between depression, schizoaffective disorder, and PTSD, have been assessed over the years since that time.  In a 2006 letter, Dr. Hoeper from the Goldsboro Clinic diagnosed major depression and PTSD, listing the stressors as sexual and physical harassment in the Army.  In a 2007 letter, however, he provided the same diagnoses, but listed the stressor as a "severe auto accident" while in service.  No discussion of the stressor was listed in the report.  The Board notes that the Veteran was involved in an accident associated with his attempt to flee police which has been found to be misconduct and not in the line of duty.  Service treatment records also note the Veteran was involved in an automobile accident in July 1971 where he reported leg pain.  An x-ray at that time was negative.  There was no further mention of complaints related to this accident during service.

In light of the above, the Board finds that a VA examination is necessary to adequately address the claim. 

Additionally, a review of the record reveals that VA outpatient records dating through May 2009 are in the claims folder, but none since.  On remand, ongoing mental health records since May 2009 should also be obtained.  In addition, the record reflects that the Veteran was employed until 1998 when he was hospitalized for mental health problems at Durham Regional Hospital.  An attempt to obtain records from that hospitalization should be made.  38 U.S.C.A. 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice as to the information and evidence necessary to establish service connection for PTSD due to in-service personal assault.  The Veteran should also be asked to provide specific information concerning the date(s), place(s), and circumstances of the alleged assault(s).

2.  Ask the Veteran to complete a release form for the Durham Regional Hospital, so the RO/AMC can request records from his 1998 hospitalization.  In addition, ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a psychiatric disorder.  After securing the necessary release, the RO/AMC should obtain these records.

3.  Obtain relevant treatment records from the VA Medical Center in Durham, North Carolina, dating since May 2009.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of the Veteran's current mental disorder and to obtain an opinion as to its possible relationship to his active service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including psychological testing, should be conducted and the results should be reported in detail.  


Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any mental disorder identified, and then answer the following question:  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any current mental disorder initially manifested during the Veteran's period of active service and has continued ever since, or was otherwise caused by service to include the July 1971 automobile accident?  (The examiner should be advised that the events from August 1973 involving a bar fight, car accident, and beating by German police were the result of the Veteran's own willful misconduct and may not used to establish service connection.)  If a diagnosis of PTSD is assessed, the examiner should specify the stressor(s) upon which the diagnosis is based.  The examiner should provide the medical basis for the conclusions reached.
 
5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


